Name: 86/452/EEC: Commission Decision of 13 August 1986 instituting in the region of Tuscany, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-09-17

 Avis juridique important|31986D045286/452/EEC: Commission Decision of 13 August 1986 instituting in the region of Tuscany, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 265 , 17/09/1986 P. 0026*****COMMISSION DECISION of 13 August 1986 instituting in the region of Tuscany, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) (86/452/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Council has adopted Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1); Whereas pilot actions are necessary to test the methods for implementing the integrated Mediterranean programmes in order that such programmes may be implemented as soon as possible after their adoption; Whereas the pilot actions constitute a coherent set of operations that are compatible with each other and with the regional development programmes; whereas they have intrinsic merits in the context of the Community's policies; Whereas each pilot action is on a smaller scale than the operational plan of campaign for the integrated Mediterranean programmes; Whereas the Italian Republic has proposed to the Commission that a pilot action be instituted in the region of Tuscany, Italy, in preparation for the integrated Mediterranean programmes; Whereas on 27 August 1985 the Commission decided in principle on a pilot action in preparation for the integrated Mediterranean programmes which was to be spelt out in detail subsequently and was on that occasion already granted assistance for a priority operation; Whereas these details can now be established; Whereas the pilot action must be coordinated with any integrated Mediterranean programme adopted for the same region or area; Whereas the pilot action in question concerns an area which exhibits development problems typical of those which the integrated Mediterranean programmes are intended to resolve; Whereas in order to ensure its effectiveness, the pilot action in question will be carried out with the agreement of the national authorities of the Member State concerned and in close cooperation with the responsible regional and local authorities, HAS ADOPTED THIS DECISION: Article 1 A pilot action is hereby instituted in the region of Tuscany, Italy, in preparation for the integrated Mediterranean programmes. This pilot action is described in Annex 1. Article 2 The implementation of the pilot action shall be reviewed at regular intervals by the Commission in consultation with the Member State concerned so that it may be decided whether, and in which respects, the items set out in Annex 1 should be modified. In particular, in order to ensure the necessary coordination between this action and the integrated programme proper, the Commission shall assess whether and to what extent it is necessary to include in that programme the operations covered by this Decision that have still not been implemented when the programmes comes into force. If the Commission decides to include in the integrated programme the operations referred to in the preceding paragraph, the date of the Decision in question shall be deemed for financial accounting purposes to be the completion of the pilot action. Article 3 The pilot action shall be implemented by means of specific decisions by the Commission on individual operations forming constituent parts of the pilot action. The decisions shall describe the substance of the operations, shall fix the Community's contribution to the financing for each operation and shall define the procedures. The general conditions to be met for such specific decisions to be taken are set out in Annex 2. Article 4 Within three months of the date referred to in the third paragraph of Article 2 or of the completion of all the operations under the pilot action, the Member State concerned shall transmit to the Commission a report in five copies on the lessons to be drawn from the pilot action as a whole for the implementation of the integrated Mediterranean programmes. Article 5 A monitoring committee shall be set up by agreement between the Commission and the national, regional and local authorities concerned in the Member State to check on the implementation of the pilot action. Those authorities shall, in consultation with the Commission, take the other administrative measures necessary at each level of administration. Article 6 The assistance that the Commission decides upon for the pilot action shall not bind the Community as regards the final selection of the areas in which the integrated Mediterranean programmes are to be carried out. Article 7 This Decision is addressed to the Italian Republic. Done at Brussels, 13 August 1986. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. ANNEX I PILOT ACTION CONCERNING THE MOUNTAIN COMMUNITIES OF THE LUNIGIANA AND THE GARFAGNANA, REGION OF TUSCANY, ITALY, IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES 1. TITLE Pilot action concerning the mountain communities of the Lungiana and the Garfagnana, region of Tuscany, Italy, in preparation for the integrated Mediterranean programmes. 2. DESCRIPTION AND GENERAL FEATURES OF THE AREAS The upland areas concerned, located in the provinces of Lucca and Massa Carrara, cover 740 km2 and lie between the Apuan Alps and the Appennines. The resident population is approximately 46 000; the labour force, which is declining, is made up of 14 600 persons. Between 1961 and 1981 the structure of employment changed substantially: agriculture fell from 24 % to 11 % and the secondary sector from 52 % to 42 %, while services rose from 23 % to 45 %. As agricultural employment declines, land is being abandoned with serious repercussions on land use; of the total agricultural area of 52 000 hectares, only 27 000 hectares are utilized. There are 7 200 holdings. There is extensive stockfarming: 6 900 cattle, 6 900 sheep, 1 300 goats and 9 900 pigs. There are 3 300 non-agricultural enterprises, employing 10 000 persons. Per capita income is Lit 5,7 million, as against the Lit 9 million average for Tuscany as a whole. 3. GENERAL PURPOSE 3.1. To raise incomes and improve living conditions, while duly respecting the environment, with a view to stabilizing population. 3.2. To increase productivity: - by increasing stockfarming and developing forestry, chestnut-growing and the processing and marketing of the area's agricultural products, - by developing and reviving certain traditional craftwork activities, particularly those connected with the raw materials available locally, - by providing technical and vocational training suited to proven requirements. 3.3. To stabilize employment by creating new jobs based on the integration of agricultural activities and tourist, industrial and craftwork activities. 4. PROPOSED MEASURES 4.1. Agriculture and rural tourism 4.1.1. Forestry: restructuring and redevelopment of chestnut plantations, improvement of deteriorated forests, afforestation, forest roads. 4.1.2. Rural infrastructures: rural roads, rural aqueducts. 4.1.3. Voluntary reparcelling and related structural works: consolidation of land and voluntary reparcelling in the municipality of Vagli in the mountain community of Garfagnana. 4.1.4. Rough grazing land, permanent pasture and fencing: improvement of grazing land and pasture, building shelters for animals and fencing. 4.1.5. Restoring the wildlife population and breeding areas: setting aside a first habitat for rearing wildlife plus the necessary monitoring and maintenance structures in the municipality of Vagli (Garfagnana). 4.1.6. Processing and marketing units: three operations in Garfagnana concerned with a processing and warehouse unit and one unit in Lunigiana for the storage, processing and marketing of woodland products. 4.1.7. Plans for improvement of holdings and equipment: two units concerned with the improvement of holdings and equipment in Lunigiana, designed to exploit the Valle del Deglio and expand the activities of existing farms in the municipality of Fivizzana. 4.2. Rural crafts Construction of an exhibition centre for craft and agricultural products, restoring traditional premises in small centres of historical value, building new premises for display and storage, etc., in the municipality of Vagli (Garfagnana). 4.3. Vocational training Vocational and staff training for the management of the areas where the local wildlife is to be restored, for the redevelopment of certain areas and for new marble-production activities in the municipalities of Vagli and Minucciano (Garfagnana). 4.4. Energy saving Installation of wind generators and solar energy equipment; experimental solar energy plant for use in the production and drying of agricultural products. 4.5. Small and medium-sized enterprises and craft industry Establishment of a small industrial estate in the municipality of Fivizzano (Lunigiana) to relocate and expand productive activities. Establishment of a laboratory and experimental unit in the municipality of Vagli Minucciano (Gargagnana) for scientific research on new marble-quarrying potential. 4.6. Tourism 4.6.1. Reception structures: in Garfagnana, restoration and preparation of tourist accomodation, preparing campsites and caravan parks, preparation of a small campsite (trekking stage). 4.6.2. Building restoration: in the minucipality of Vagli (Garfagnana), restoration and protection of small buildings of architectural interest, converting them for rural tourist accommodation. 4.6.3. Research and promotion: establishment of common service in Garfagnana for promotion of tourism in the park and support services. Establishment of a common service in Lunigiana to support tourist activities. 4.7. Environment Building restoration and research measures desgined to exploit the environment (Apuan park); restoration of traditional buildings, advisory services and research (cientifice observatory connected with the park). 4.8. Easier access to credit Measures designed to improve the financial structure of small- and medium-sized enterprises. As an experimental measure, incentives are to be offered for the provision of risk capital for small- and medium-sized enterprises in the are in question. The incentive would take the form of a guarantee fund to cover part of the risk of taking minority shareholdings in small- and medium-sized enterprises. 5. TIMETABLE The action will be carried out from 27 August 1985 to 27 August 1987, subject to the provisions of the second and third paragraphs of Article 2 of this Decision. 6. AUTHORITIES RESPONSIBLE For coordination: - Office of the Minister for Coordination of Community Policies, Rome; - Region of Tuscany. For implementation: - Region of Tuscany; - provinces of Massa Carrara and Lucca; - Mountains communities of Garfagnana and Lunigiana. 7. ESTIMATE OF EXPENDITURE AND FINANCING PLAN See following table (1). (1) The existing instruments are the European Regional Development Fund, the Guidance Section of the European Agricultural Guidance and Guarantee Fund, the European Social Fund and the European Investment Bank. PREPARATORY ACTION IN THE MOUNTAIN COMMUNITIES OF GARFAGNANA AND LUNIGIANA, REGION OF TUSCANY, ITALY 1.2.3,6.7,8.9,10.11,12 // // // // // // // Operations // Total cost // Existing Community instruments // Budget Article 550 // Regional Financing // Beneficiaries' Share 1.2.3,4.5,6.7,12 // // // Grants // Loans // // // // // // // // 1.2.3.4.5.6.7.8.9.10.11.12 // // in 1 000 ECU // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // // // // // // // // // // // // // Agriculture // // // // // // // // // // // // 1. Forestry // 202,32 // - // // - // // 101,16 // 50 // 101,16 // 50 // // // 2. Rural infrastructures // 475,24 // - // // - // // 190,1 // 40 // 190,1 // 40 // 95,04 // 20 // 3. Voluntary reparcelling and related structural works // 135,78 // - // // - // // 67,9 // 50 // 33,94 // 25 // 33,94 // 25 // 4. Grazing land, permanent pasture and fencing // 488,88 // 117,33 (1) // 24 // // // 29,33 // 6 // 146,67 // 30 // 195,55 // 40 // 5. Restoration of wildlife and breeding areas // 135,78 // - // // - // // 67,9 // 50 // 54,31 // 40 // 13,57 // 10 // 6. Processing and marketing units // // // // // // // // // // // // - three operations // 271,56 // 67,89 // 25 // - // // 27,16 // 10 // 40,73 // 15 // 135,78 // 50 // - one operation // 244,4 // - // - // 122,20 // 50 // 48,88 // 20 // - // - // 73,32 // 30 // 7. Plans for improving holdings and equipment // 597,44 // 59,74 // 10 // - // - // 59,74 // 10 // 179,24 // 30 // 298,72 // 50 // 8. Rural crafts // 67,9 // - // // 33,95 // 50 // 13,58 // 20 // - // - // 20,37 // 30 // 9. Training // 194,16 // 97,08 // 50 // // // // // 97,08 // 50 // // // 10. Energy saving // 101,8 // - // // - // // 50,9 // 50 // 25,45 // 25 // 25,45 // 25 // Small- and medium-sized enterprises and craft industry // // // // // // // // // // // // 11. Industrial estate // 407,34 // - // // 203,67 // 50 // 101,83 // 25 // 50,92 // 12,5 // 50,92 // 12,5 // 12. Experimental research // 169,72 // - // // - // // 84,86 // 50 // 84,86 // 50 // // // Tourism // // // // // // // // // // // // 13. Reception structures // 577,08 // - // // 277 // 48 // // // 150,04 // 26 // 150,04 // 26 // 14. Building restoration // 162,94 // - // // 81,47 // 50 // 32,59 // 20 // - // - // 48,88 // 30 // 15. Research and promotion // 359,82 // - // // - // // 179,91 // 50 // 179,91 // 50 // // // Environment // // // // // // // // // // // // 16. Building restoration // 502,40 // - // // - // // 251,2 // 50 // 251,2 // 50 // // // 17. Research // 271,6 // - // // - // // 135,8 // 50 // 108,64 // 40 // 27,16 // 10 // 18. Easier access to credit for small- and medium-sized enterprises // 99,12 // - // // - // // 99,12 // 100 // // // // // // // // // // // // // // // // // Total // 5 465,28 // 342,04 // // 718,29 // // 1 541,96 // // 1 694,25 // // 1 168,74 // // // // // // // // // // // // // (1) Equivalent to 40 % of public expenditure. 1.2.3,5.6,7.8,9 // // // // // // Operations // Total public expenditure // Community contribution to existing measures // Contributions under Article 550 // National Contribution // // // // 1.2.3.4.5.6.7.8.9 // // in 1 000 ECU // in 1 000 ECU // % // Type of operation // in 1 000 ECU // % // in 1 000 ECU // % // // // // // // // // // // 19. Improvement of chestnut plantations (1) // 390 // - // - // - // 195 // 50 // 195 // 50 // 20. Land improvement (1) // 216 // - // - // - // 108 // 50 // 108 // 50 // 21. Promotion of rural tourism (1) // 300 // - // - // - // 150 // 50 // 150 // 50 // // // // // // // // // // Total // 906 // - // - // - // 453 // - // 453 // - // // // // // // // // // (1) Aid for this operation was granted by Decision of 27 August 1985. ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1. In respect of the operations in point 7 of Annex 1, for which the Community's assistance is to be entirely financed out of the apropriations under Article 550 of the general budget of the European Communities, specific decisions within the meaning of Article 3 may be taken in accordance with the budgetary resources available. 2. In respect of the operations detailed in point 7 of Annex 1, for which the Community's assistance is to be financed partly out of appropriations under Article 550 of the general budget of the European Communities and partly out of appropriations from Community funds or under Community measures (in particular the European Agricultural Guidance and Guarantee Fund, the European Social Fund, the European Regional Development Fund, decisions to use the appropriations entered under Article 550 are to be taken separately after approval of each operation under the procedures laid down for the fund or measure concerned, and in accordance with the budgetary resources available. 3. The Italian Republic is required to grant the necessary priority to each operation in accordance with the payments schedules set out in Annex 1 when submitting applications for Community aid from the Funds or under the measures referred to in point 2 of this Annex.TOURISM // // // // // // // // // // // 13 . RECEPTION STRUCTURES 577,08 _ // 277 48 // // 150,04 26 150,04 26 14 . BUILDING RESTORATION 162,94 _ // 81,47 50 32,59 20 _ _ 48,88 30 15 . RESEARCH AND PROMOTION 359,82 _ // _ // 179,91 50 179,91 50 // // ENVIRONMENT // // // // // // // // // // // 16 . BUILDING RESTORATION 502,40 _ // _ // 251,2 50 251,2 50 // // 17 . RESEARCH 271,6 _ // _ // 135,8 50 108,64 40 27,16 10 18 . EASIER ACCESS TO CREDIT FOR SMALL - AND MEDIUM-SIZED ENTERPRISES 99,12 _ // _ // 99,12 100 // // // // // // // // // // // // // // // // TOTAL 5 465,28 342,04 // 718,29 // 1 541,96 // 1 694,25 // 1 168,74 // // // // // // // // // // // // // ( 1 ) EQUIVALENT TO 40 % OF PUBLIC EXPENDITURE . 1.2.3,5.6,7.8,9OPERATIONS TOTAL PUBLIC EXPENDITURE COMMUNITY CONTRIBUTION TO EXISTING MEASURES CONTRIBUTIONS UNDER ARTICLE 550 NATIONAL CONTRIBUTION 1.2.3.4.5.6.7.8.9IN 1 000 ECU IN 1 000 ECU % TYPE OF OPERATION IN 1 000 ECU % IN 1 000 ECU % // // // // // // // // // 19 . IMPROVEMENT OF CHESTNUT PLANTATIONS ( 1 ) 390 _ _ _ 195 50 195 50 20 . LAND IMPROVEMENT ( 1 ) 216 _ _ _ 108 50 108 50 21 . PROMOTION OF RURAL TOURISM ( 1 ) 300 _ _ _ 150 50 150 50 // // // // // // // // // TOTAL 906 _ _ _ 453 _ 453 _ // // // // // // // // // ( 1 ) AID FOR THIS OPERATION WAS GRANTED BY DECISION OF 27 AUGUST 1985 . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES, SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND, THE EUROPEAN SOCIAL FUND, THE EUROPEAN REGIONAL DEVELOPMENT FUND, DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER ARTICLE 550 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED, AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .